Citation Nr: 1751412	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-61 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a dental disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1957 to February 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran requested a hearing before a Veterans Law Judge in Washington, DC. See VA Form 9.  The hearing was scheduled for September 2017.  Prior to the hearing, the Veteran requested that it be cancelled in an August 2017 correspondence.  There are no pending hearing requests. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDING OF FACT

In a written and signed statement received April 2017, prior to the promulgation of a Board decision, the Veteran withdrew his claim of entitlement to service connection for a dental disability.  

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a dental disability have been met. 38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. Withdrawal may be made by the veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

In April 2017, prior to the promulgation of a decision by the Board, a written statement was received by the Veteran indicating that he wished to withdraw his claim of entitlement to service connection for a dental disorder upon a grant of a total disability rating based on unemployability due to service connected disabilities (TDIU).  The Veteran was granted TDIU in an April 2017 rating decision.   Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue.

ORDER

The appeal for entitlement to service connection for a dental disorder is dismissed.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


